Citation Nr: 0703117	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  96-45 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disability, evaluated as 10 percent disabling prior to August 
30, 1995, and 20 percent disabling since that date.  

2.  Entitlement to an increased evaluation for a hiatal 
hernia, currently evaluated as 10 percent disabling.  

(The issues of entitlement to waiver of overpayment of 
Chapter 31 benefits in the amounts of $320.73 and $1,142.78 
are the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1980 to June 
1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from June 1994 and August 1996 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The June 1994 rating 
decision, denied an evaluation in excess of 10 percent for 
lumbosacral strain.  A March 1996 rating decision granted an 
increased evaluation of 20 percent for lumbar strain, 
effective August 30, 1995.  

The August 1996 rating decision, in pertinent part, denied a 
compensable evaluation for a hiatal hernia.  A January 2002 
rating decision granted service connection for duodenal ulcer 
with vagotomy as secondary to the hiatal hernia, and 
established a 10 percent evaluation for a hiatal hernia with 
duodenal ulcer with vagotomy, effective in February 1996.  

In April 1998 and July 2003 the Board remanded the claim of 
entitlement to an increased evaluation for a low back 
disability for further development.  That development has 
been completed.  

An April 2006 statement from the veteran appears to raise a 
claim for a temporary total rating for L3-L5 laminectomies 
performed in February 2006.  This claim has not been 
adjudicated and is referred to the RO for appropriate action.  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2006) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F. 3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His inferred claim for a total 
rating based on individual unemployability is referred to the 
RO for initial adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At VA examination to evaluate his low back disability in June 
2004, the veteran stated that he was unemployed and was 
attempting to get Social Security Disability.  However, 
records related to a disability claim with the Social 
Security Administration (SSA) have not been associated with 
the claims file.  These records are potentially pertinent to 
the claim on appeal.  VA is required to obtain the SSA 
records prior to deciding the veteran's claim.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) (pursuant to duty to 
assist, VA must seek to obtain all pertinent records, 
including SSA records, of which it is put on notice); Dixon 
v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 
2 Vet. App. 181, 188 (1992).  

The veteran's most recent VA examination to evaluate the low 
back disability was in June 2004.  At that time, the examiner 
indicated a diagnosis of degenerative disc disease, which 
resulted in mild functional disability, and noted that the 
veteran did not demonstrate significant limitation of motion, 
but during times of flare-up, happening only every 3 months, 
he most likely demonstrated limitation of motion of 50 
percent.  There was no evidence of fatigability, 
incoordination, or weakness.  

Since this VA examination, the veteran has submitted VA 
treatment records from September 2005 to February 2006, which 
include a November 2005 neurosurgery consultation which noted 
that the veteran had low back pain for 20 years, claudicating 
for the past year, and that such low back pain had 
progressively worsened.  In February 2006 the veteran 
underwent L3-L5 laminectomies.  
The veteran is entitled to a new VA examination where there 
is evidence (including his statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  

VA treatment records from September 2005 to February 2006 
reflect a worsening of the veteran's low back disability 
since the June 2004 VA examination and, as such, a new VA 
examination is warranted.  

Finally, the record reflects that the August 1996 rating 
decision continued a noncompensable evaluation for a hiatal 
hernia.  In September 1996 the veteran submitted a notice of 
disagreement regarding this decision.  However, the veteran 
has not been furnished a statement of the case (SOC) 
pertaining to this issue.  

A January 2002 rating decision granted entitlement to service 
connection for a duodenal ulcer with vagotomy as secondary to 
the hiatal hernia, and granted a 10 percent evaluation for a 
hiatal hernia with duodenal ulcer with vagotomy, effective in 
February 1996.  Despite this increase, the veteran is 
presumed to be seeking the maximum possible evaluation.  See 
A.B. v. Brown, 6 Vet. App. 35 (1993).  

By filing a timely notice of disagreement, the veteran has 
initiated appellate review of the issue of entitlement to an 
increased evaluation for a hiatal hernia, currently evaluated 
as 10 percent disabling.  Now that appellate review has been 
initiated, the next step in the appellate process is for the 
agency of original jurisdiction to issue an SOC.  Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999).  38 C.F.R. 
§§ 19.26, 19.29.  Consequently, the claim must be remanded 
for proper issuance of an SOC.  The Board emphasizes, 
however, that to obtain appellate review of any issue not 
currently in appellate status, a perfected appeal must be 
filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration all records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  

2.  Schedule the veteran for a VA 
orthopedic and neurological examination 
to determine the current level of 
impairment due to the service connected 
low back disability.  

The claims folder should be made 
available to the examiner for review 
prior to the examination and the examiner 
is requested to acknowledge such review 
in the examination report or in an 
addendum.

Regarding orthopedic manifestations of 
the low back disability, the examiner 
should report the range of motion of the 
lumbar spine in degrees, to include 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The examiner should report the 
presence of any muscle spasm and any 
abnormal alignment of the spine.  

The examiner is also asked to report any 
additional limitation of motion due to 
weakened movement, excess fatigability, 
incoordination, pain, or flare-ups.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should 
be expressed in terms of the additional 
degree of motion lost due to any weakened 
movement, excess fatigability, or 
incoordination.  

Regarding neurologic manifestations of 
the low back disability, the examiner 
should note whether or not the disability 
is manifested by intervertebral disc 
disease.  If so, the examiner should 
specify whether the disability causes 
incapacitating episodes (bed rest 
prescribed by a physician) and, if so, 
describe the number and duration of such 
episodes during the past 12 months.  

The examiner should note all neurological 
abnormalities caused by intervertebral 
disc disease and should note whether or 
not such disease causes complete or 
partial paralysis, or neuritis or 
neuralgia of any nerve.  If there is 
partial paralysis, neuritis, or neuralgia 
of any nerve, the examiner should 
identify the nerve affected and describe 
such paralysis as mild, moderate, or 
severe.  

3.  Issue a statement of the case (SOC) 
addressing the issue of entitlement to an 
increased evaluation for a hiatal hernia, 
currently evaluated as 10 percent 
disabling.  The issue should be returned 
to the Board for further consideration 
only if the veteran perfects the appeal 
by submitting a sufficient substantive 
appeal, otherwise close the appeal as to 
that issue.  

4.  After ensuring the above, and any 
additional development deemed 
appropriate, is complete, re-adjudicate 
the claim, considering all the evidence 
of record, including that submitted since 
the September 2005 supplemental statement 
of the case.  If the claim is not fully 
granted, issue a supplemental statement 
of the case before returning the claim to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


